FILED
                                                                            MAY 10 2011
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



NAYELY FERNANDEZ,                                No. 08-71372

               Petitioner,                       Agency No. A095-669-457

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Nayely Fernandez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from

an immigration judge’s order denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mercado-Zazueta v. Holder, 580 F.3d 1102, 1104 (9th Cir. 2009), and we grant the

petition for review.

      The BIA decided this case without the benefit of our decision in Mercado-

Zazueta v. Holder, in which we held that for purposes of satisfying the five years

of lawful permanent residence required under 8 U.S.C. § 1229b(a)(1), a parent’s

status as a lawful permanent resident is imputed to the unemancipated minor

children residing with that parent. 580 F.3d at 1113-16. Accordingly, we grant the

petition for review and remand to the BIA for further proceedings. See INS v.

Ventura, 537 U.S. 12, 16 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-71372